DETAILED ACTION

The following is a non-final office action is response to communications received on 01/06/2022.  Claims 65-80 are currently pending and addressed below.  Claims 1-64 are cancelled and claims 74-80 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II Species A in the reply filed on 01/06/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/668,639 (reference application). Although the claims at issue are not identical, they the application and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the application and instant application claim a system, comprising: a first spacer sized and configured to be received within a joint space of a first bone, the first spacer defining a body extending between a first surface and a second surface; and a first shim comprising a body extending between an upper surface and a lower surface, wherein the upper surface is configured to couple the first shim to the second surface of the first spacer.  As the structural limitations and orientations of the system are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 65 requires “wherein the lower surface is configured to abut a second bone.”  Claim 71 further requires “wherein the upper surface of the second shim is configured to couple the second shim to the lower surface of the first shim.”   If the second shim is coupled to the first shim in the claimed manner, the first shim can no longer be configured to abut a second bone as required in Claim 65.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-68 & 71-73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (US 9,579,204).  Please refer to annotated figure 8 below in consideration of the following rejection:

    PNG
    media_image1.png
    640
    503
    media_image1.png
    Greyscale

Regarding Claim 65, Cui teaches a system, comprising: a first spacer (shown) sized and configured to be received within a joint space of a first bone, the first spacer defining a body extending between a first surface (shown) and a second surface (shown); and a first shim (shown) comprising a body extending between an upper 
Regarding Claim 66, Cui teaches wherein the second surface of the first spacer defines a first cavity (shown) and the upper surface of the first shim defines a coupling element (shown) extending therefrom, and wherein the coupling element and the first cavity have complementary shapes (dovetails) configured to couple the first shim to the first spacer.
Regarding Claim 67, Cui teaches wherein the lower surface of the first shim defines a second cavity (shown) having a complementary shape to the coupling element (shown).  
Regarding Claim 68, Cui teaches wherein the first cavity is a dovetail cavity and the coupling element is a dovetail element (Col 4: lines 17-21).
Regarding Claim 71, as best understood (see 112 rejection supra), Cui teaches wherein the device further comprises a second shim (shown) comprising a body extending between an upper surface and a lower surface, wherein the upper surface of the second shim is configured to couple the second shim to the lower surface of the first shim (as shown).  
Regarding Claim 72, Cui teaches wherein the first shim has a first thickness and the second shim has a second thickness, and wherein the first thickness is different than the second thickness (Col 4: lines 54-60).  
Regarding Claim 73, Cui teaches wherein the lower surface of the first shim is complementary to a surface topography of the second bone (Col 3: lines 43-46 and Col 4: lines 26-43).
Claim(s) 65, 69 & 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalcup et al. (US 9,408,699).  Please refer to annotated figure 8 below in consideration of the following rejection:

    PNG
    media_image2.png
    487
    851
    media_image2.png
    Greyscale

Regarding Claim 65, Stalcup teaches a system (Fig 1) comprising: a first spacer (12) sized and configured to be received within a joint space (knee) of a first bone, the first spacer defining a body extending between a first surface (shown) and a second surface (shown); and a first shim (14) comprising a body extending between an upper 
Regarding Claim 69, Stalcup teaches wherein the first shim is configured to provide a predetermined angular adjustment (i.e., the angle of augment 14 shown in Fig 1) between the first bone and the second bone.  
Regarding Claim 70, Stalcup teaches wherein the first shim comprises at least one angled facet (the bottom of augment 14 is faceted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774